EXHIBIT For Immediate Release MONUMENT RESOURCES, INC. ANNOUNCES RESOLUTION TO DEREGISTER AND DELIST (November 23, 2009) – Denver, Colorado – Monument Resources, Inc. (OTCBB: MNMN) today announced that its Board of Directors has unanimously adopted a resolution to terminate the registration of its common stock under the Securities Exchange Act of 1934 and thereby delist from the Over the Counter Bulletin Board (OTCBB). The Company expects to file a form with the Securities and Exchange Commission deregistering its common stock and suspending its SEC reporting obligations effective December 28, 2009. The Directors determined that any benefits accruing to the Company from being registered and listed are substantially outweighed by increasing regulatory burdens and costs. The Board’s resolution cited the burdens on management time, as well as increased costs for outside accounting and legal services caused by rules and regulations required of registered and quoted companies. The Company estimates these accounting, auditing, legal and filing costs to be approximately $67,000 per year, not attributing the cost of any management time to the effort.
